DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 04/27/2022.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 04/27/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Objections
Claims 8, 13, 14, and 20 are objected to because of the following informalities:
Claims 13, 14, and 20 recite “wherein the processing device is further to …”, Examiner believes this should be “wherein the processing device is further configured to …”.  Appropriate correction is required.
Claim 8 recites “A non-transitory, tangible computer-readable medium storing instructions that, when executed, cause a processing to”.  Examiner believes this should be “A non-transitory, tangible computer-readable medium storing instructions that, when executed, cause a processing device to”, and will interpret it as such for the purposes of compact prosecution (noting that “the processing device” of the subsequent dependent claims lack antecedent basis based on how the claim is currently worded). 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the commission" and “the second commission” in the last limitation of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the commission" and “the second commission” in the last limitation of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the commission" and “the second commission” in the last limitation of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of being dependent on claims 1, 8, and 15, respectively.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, method and non-transitory computer-readable medium. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
presenting a fundraising page to a donor, wherein the fundraising page enable donating to a candidate and the fundraising page is generated based on a first template;
receiving a selection;
presenting a donation form generated based on a second template;
receiving a donation request, the donation request comprising an amount of an item to donate, an identity of the candidate, and a campaign associated with the candidate;
receiving a second donation request presenting a second donation form, the second donation request comprising a second amount of the item to donate, the identity of the candidate, and the campaign associated with the candidate;
accumulating a lump sum of the item;
generating a list of information required by the campaign to comply with a rule, a law, a regulation, or some combination thereof;
at a certain first time, transmitting the lump sum of the item and the list to a third- party account of the candidate; and
at a certain second time, transmitting, the commission to a second third-party account of the fundraiser and the second commission to a third third-party account of the second fundraiser.

The steps recited above under Step 2A Prong 1 under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting a user interface, a computing device, a graphical element, an API, a non-transitory tangible computer readable medium, a memory device, and a computing device nothing in the claim elements are directed towards anything other than commercial or legal interactions for sharing information and receiving donations for fundraising for a campaign candidate.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a user interface, a computing device, a graphical element, an API, a non-transitory tangible computer readable medium, a memory device, and a computing device.  The user interface, computing device, graphical element,  API, non-transitory tangible computer readable medium, memory device, and computing device are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).    The specification does not provide any indication that the user interface, computing device, graphical element,  API, non-transitory tangible computer readable medium, memory device, and computing device is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the user interface, computing device, graphical element,  API, non-transitory tangible computer readable medium, memory device, and computing device to perform the steps above under Step 2A Prong 1 of the analysis amounts to no more than mere instructions to apply the exception using generic computer components, and limits the idea to computer field.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"),  A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015), are well-understood, routine and conventional computer functions, similar to the instant application claims which recites and sending and receiving data over network, using a graphic element (similar to the back and forth button), and storing and retrieving information from the network database for campaign fundraising activities.  And similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016), the claims are merely invoking the computer as tool for performing the abstract concepts of sending and displaying fundraising pages to receive donations to a campaign. Thus, the claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-5 and 7 further limit the abstract idea, and claim 6 further describes the technical environment in which the idea is being limited to with sharing the page to a social media platform, and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joao (US Patent Application Publication 20020029163), “Joao” in view of Singh, et al. (US Patent Application Publication 20070288302), “Singh”.
As per claim 1, Joao discloses:
A method comprising: [0042-0045]
providing a user interface presenting a fundraising page to a computing device of a donor, wherein the fundraising page includes a graphical element to enable donating to a candidate and the fundraising page is generated based on a first template; [0332-0335], [0368], [0373] At step 1503, the central processing computer 10 will receive and process the user's request. At step 1504, the central processing computer 10 can transmit information, templates, and/or any other information which can assist the user in generating, designing, and/or producing, any of the herein-described and/or requested materials. At step 1505, the user can thereafter generate, design, and/or produce the fundraising materials. The materials can be produced and/or generated at the central processing computer 10… At step 1510, the central processing computer 10 can transmit a materials dissemination confirmation message to the user computer so as to confirm to the user that the materials have been disseminated. The materials can contain information, links, and/or hyperlinks, to a candidate's or a campaign's correspondence location, web site, or web page, so that prospective contributor(s) can effect a financial contribution and/or a non-financial contribution(s) to the candidate or campaign via the materials… At step 1205, the central processing computer will present to the user a menu of information item listings… The menu items can also contain information regarding fundraising, contributors, campaign contributors, fundraising filings of candidates, financial disclosure filings of candidates, fundraiser schedules, and/or any other pertinent information.
receiving a selection of the graphical element from the computing device; wherein selecting the link in the menu to retrieve information would be akin to selecting the graphical element [0338-0340] The menu items can also contain any other information regarding any of the campaigns, elections, candidates, and/or organizations, described herein. The menu items can also include links and/or hyperlinks to any of the herein-described and/or related information… At step 1206, the user can receive and/or review the menu items on his or her user computer 20. At step 1207, the user can request the information which he or she is interested in. The request can be for, or regarding, any of the information which is contained and/or related to the above-described menu items… At step 1208, the user's request is transmitted to the central processing computer 10. At step 1209, the central processing computer 10 can receive and process the user's request.
providing a user interface presenting a donation form generated based on a second template; [0047], [0320], [0332], [0368] At step 1503, the central processing computer 10 will receive and process the user's request. At step 1504, the central processing computer 10 can transmit information, templates, and/or any other information which can assist the user in generating, designing, and/or producing, any of the herein-described and/or requested materials. At step 1505, the user can thereafter generate, design, and/or produce the fundraising materials… At step 1205, the central processing computer will present to the user a menu of information item listings… The menu items can also contain information regarding fundraising, contributors, campaign contributors, fundraising filings of candidates, financial disclosure filings of candidates, fundraiser schedules, and/or any other pertinent information… At step 1110, the user can take any desired action such as transmit comments or questions, including e-mail messages, to any candidate or group of candidates, make and/or transmit fundraising contributions or pledges to any candidate or group of candidates, transmit messages volunteering to serve as a campaign worker and/or fundraiser for the candidate or group of candidates, volunteer to post a lawn sign or window sign for a candidate or group of candidates, and/or transit a message containing any other messages and/or information to any candidate or candidates.
generating a list of information required by the campaign to comply with a rule, a law, a regulation, or some combination thereof; [0215], [0333] The database 10H can also contain data and/or information regarding campaign and/or election laws, rules, and/or regulations, for or regarding any public and/or private elections and/or election campaigns. The database 10H can also contain data and/or information for generating campaign nominating petitions, campaign disclosure forms, financial disclosure forms, information dissemination forms, press release forms, and/or campaign related forms of any kind for any of the campaigns, public or private, described herein and/or otherwise.
Joao does not expressly disclose the following, Singh, however discloses:
receiving a donation request from the computing device, the donation request comprising an amount of an item to donate, an identity of the candidate, and a campaign associated with the candidate; [0032], [0039] FIG. 4 illustrates one embodiment of a method 400 for collecting campaign donations for a campaign in a jurisdiction, in accordance with one aspect of the invention. The donations can be general donations, or donations for certain events, such as fundraiser events, items promoting political causes, or the like. Method 400 begins by receiving a first donation from a voter at step 410. In one embodiment, the donation is received via a network, such as a packet data network, such as the Internet. In one embodiment, the donation is received at a central location, such as a website. The donation, in one embodiment, is received directly from a voter. In another embodiment, the donation is received from the voter via at least one leader. Having received the first donation, method 400 determines the amount of the first donation at step 420. At step 430, a maximum donation amount based on the jurisdiction is determined. Certain jurisdictions limit donations to campaigns by a single voter to a certain predefined maximum donation amount… In another embodiment, voters are provided the opportunity to select from a plurality of funds associated with the candidate. For example, the voter can be allowed to provide a maximum donation to the candidate, as well as maximum donations to local political parties along with a suggestion on a recipient for the donation. In one embodiment, a candidate can set up a plurality of special interest funds, and each special interest fund can receive the maximum donation from the voter.
receiving a second donation request from a second computing device presenting a second donation form, the second donation request comprising a second amount of the item to donate, the identity of the candidate, and the campaign associated with the candidate; [0032-0034], [0039] At step 460, a second donation is received from the voter. In one embodiment, the second donation is received in the same or similar fashion as the first donation… In another embodiment, voters are provided the opportunity to select from a plurality of funds associated with the candidate. For example, the voter can be allowed to provide a maximum donation to the candidate, as well as maximum donations to local political parties along with a suggestion on a recipient for the donation. In one embodiment, a candidate can set up a plurality of special interest funds, and each special interest fund can receive the maximum donation from the voter.
accumulating a lump sum of the item; [0038] In one embodiment, voters are provided the opportunity to set up periodic donations. In such embodiments, the voter defines an amount of money and an interval between donations. For example, a voter can donate $50 every other Friday. In another embodiment, the voter can donate $100 on the 1st of each month. In one embodiment, the central location tracks each donation, compares the total donated amount to the maximum donation and only accepts the donation if the total donated amount is less than the maximum donation.
at a certain first time, transmitting the lump sum of the item and the list to a third- party account of the candidate via an application programming interface (API); and [0021-0023], [0076] Having determined the compliance rules, the compliance rules are compared to the received communication at step 150. Based on the comparison, the communication between the candidate and voter is facilitated at step 160. For example, if a compliance rule mandates that the communication include a compliance message (such as a certain text paragraph or disclaimer), and the communication does not already include the disclaimer, the central location appends the compliance message to the communication, and then transmits the communication from the sender (either the voter or candidate) to the recipient (the other of the voter and candidate)… In another embodiment, the communication relates to the purchase of tickets to a fundraiser. In such an embodiment, the central location receives a request to create the fundraiser, such as from a leader or a candidate. After creating the fundraiser, the central location receives a request to attend the fundraiser from at least one voter, issues tickets based on the request, and receives payments or donations from the voter in exchange for the tickets. In one embodiment, the central location then levies a commission against the payments or donations, and sends the remaining monies to the candidate. The commission can be determined as a fixed rate, variable rate, percentage, or other basis for commission. The commission can be determined dynamically based on ticket price, in one embodiment. In another embodiment, the commission is determined on a staggered basis, such as 5% of the first $100, 4% of the second $100, and 2% of amounts over $200, or other schemes… The central location API will notify financial institution and the amount will be sent to the campaign. Compliance notification by email, mail, text etc. will be sent to the appropriate donor. And donor information will be collected in the e-donor account if the user has created one, or at a later date decides to open one. In one embodiment, the system tracks contributions on a timer that is compliant with various Federal, state and local laws, but also prohibits amounts greater or less than that those that can be given to political entities, or pacs, or organizations. For example, certain states will only allow a certain amount to be raised over a period of time. In one embodiment, the central location system will shut down the monthly system, take the contribution, suggest increased amounts.
at a certain second time, transmitting, via the API, the commission to a second third-party account of the fundraiser and the second commission to a third third-party account of the second fundraiser. Examiner notes the second commission could be interpreted as a commission for a second fundraiser, Singh discloses allowing leaders to create multiple fundraisers, see also MPEP 2144.04, duplication of parts, in re Harza [0022], [0027], [0076] In one embodiment, each leader receives a splash web page created by the central location for the leaders to amend to promote campaign issues, donations and fundraisers, or the like. In some embodiments, the leader has the ability to schedule events, set donation amounts, create promotional materials, communicate with campaign headquarters, send emails to voters, send text messages to voters, send `snail` mail to voters or the like... The central location API will notify financial institution and the amount will be sent to the campaign. Compliance notification by email, mail, text etc. will be sent to the appropriate donor. And donor information will be collected in the e-donor account if the user has created one, or at a later date decides to open one. In one embodiment, the system tracks contributions on a timer that is compliant with various Federal, state and local laws, but also prohibits amounts greater or less than that those that can be given to political entities, or pacs, or organizations. For example, certain states will only allow a certain amount to be raised over a period of time. In one embodiment, the central location system will shut down the monthly system, take the contribution, suggest increased amounts… In one embodiment, different levels of contributions trigger various commissions on the fundraising for payment to the leader. For example, a leader receives a commission of 1% of the first $10,000 raised, 5% of the next $100,000, and so on. In other examples, the leader receives a flat commission rate. In yet other examples, the leader receives a flat payment for fundraising efforts.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Joao with the ability to track and distribute the donations and commissions as taught by Singh, doing so further allows the leaders of the fundraisers to receive a commission for the funds they raise [0023].

As per claim 2, Joao discloses:
wherein the donation form is generated based on certain aspects pertaining to a political race in which the candidate is running, a government for which the political race is being held, or some combination thereof. [0035], [0332-0335], [0368], [0373] At step 1503, the central processing computer 10 will receive and process the user's request. At step 1504, the central processing computer 10 can transmit information, templates, and/or any other information which can assist the user in generating, designing, and/or producing, any of the herein-described and/or requested materials. At step 1505, the user can thereafter generate, design, and/or produce the fundraising materials. The materials can be produced and/or generated at the central processing computer 10… At step 1510, the central processing computer 10 can transmit a materials dissemination confirmation message to the user computer so as to confirm to the user that the materials have been disseminated. The materials can contain information, links, and/or hyperlinks, to a candidate's or a campaign's correspondence location, web site, or web page, so that prospective contributor(s) can effect a financial contribution and/or a non-financial contribution(s) to the candidate or campaign via the materials… At step 1205, the central processing computer will present to the user a menu of information item listings… The menu items can also contain information regarding fundraising, contributors, campaign contributors, fundraising filings of candidates, financial disclosure filings of candidates, fundraiser schedules, and/or any other pertinent information…The present invention can also be utilized in order to record and store financial transactions for, and/or campaign contributions, financial as well as non-financial and/or in-kind which are received by, an individual, a candidate, a campaign, a political party, and/or organization.

As per claim 3, Joao does not expressly disclose the following, Singh, however discloses:
wherein the lump sum is generated by at least subtracting a portion from the amount of the item and a second portion from the second amount of the item, wherein the portion from the amount of the item comprises a commission for a fundraiser associated with the donation form, and the second portion from the second amount of item comprise a second commission for a second fundraiser associated with the second donation form. Examiner notes the second commission could be interpreted as a commission for a second fundraiser, Singh discloses allowing leaders to create multiple fundraisers, see also MPEP 2144.04, duplication of parts, in re Harza [0022-0023], [0027], [0058], [0076] In one embodiment, the central location then levies a commission against the payments or donations, and sends the remaining monies to the candidate. The commission can be determined as a fixed rate, variable rate, percentage, or other basis for commission. The commission can be determined dynamically based on ticket price, in one embodiment. In another embodiment, the commission is determined on a staggered basis, such as 5% of the first $100, 4% of the second $100, and 2% of amounts over $200, or other schemes. In another embodiment, the commission is levied against a total amount of funds raised rather than against a particular donation. In other embodiments, a flat fee is levied against the campaign, rather than a commission…In one embodiment, the directory is accessible to the public and allow the public to post events from donors or supporters who wish to help a cause. For example, the events may get approved or may not get approved by the proposed sponsor. The funds then are sent via check, wire, or direct deposit to the appropriate organization, pac, or charity that has been certified by the CENTRAL LOCATION database and the information with be recorded in the e-donors profile. Multiple donors, finance committees, affiliates, supporter, volunteers, and/or activists can create an "event Card." In one embodiment, the event card is dynamically generated and, in other embodiments, multiple templates are provided by event category like picnic, black tie, golf outing.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Joao with the ability to track and distribute the donations and commissions as taught by Singh, doing so further allows the leaders of the fundraisers to receive a commission for the funds they raise [0023].

As per claim 4, Joao discloses:
wherein the list of information comprises at least an identity of the donor. [0199-0200], [0335] The database 10H can also contain information, including contact information, regarding or for any of the users, individuals, central processing computer operators or administrators, candidates, campaign managers or coordinators, public election administrators or their staff, private election administrators or their staff, campaign administrators, providers, media entities, external information sources, and/or financial institutions, and/or by any other individual, entity, or third party, described herein… The contact information can include the names, addresses, telephone numbers, fax numbers, e-mail addresses, and/or any other contact information, web sites, and/or any other contact information for any of the users, individuals, central processing computer operators or administrators, candidates, campaign managers or coordinators, public election administrators or their staff, private election administrators or their staff, campaign administrators, providers, media entities, external information sources, and/or financial institutions, and/or by any other individual, entity, or third party, who or which utilize the apparatus 100 of the present invention… The menu items can also contain information regarding fundraising, contributors, campaign contributors, fundraising filings of candidates, financial disclosure filings of candidates, fundraiser schedules, and/or any other pertinent information.

As per claim 5, Joao does not expressly the following, Singh, however discloses:
wherein: the certain first time is based on a predetermined time interval, a certain sum of donations, or both; and [0038], [0076] In one embodiment, voters are provided the opportunity to set up periodic donations. In such embodiments, the voter defines an amount of money and an interval between donations. For example, a voter can donate $50 every other Friday. In another embodiment, the voter can donate $100 on the 1st of each month. In one embodiment, the central location tracks each donation, compares the total donated amount to the maximum donation and only accepts the donation if the total donated amount is less than the maximum donation.
the certain second time is based on a predetermined time interval, a certain sum of commissions, or both. [0023] In another embodiment, the communication relates to the purchase of tickets to a fundraiser. In such an embodiment, the central location receives a request to create the fundraiser, such as from a leader or a candidate. After creating the fundraiser, the central location receives a request to attend the fundraiser from at least one voter, issues tickets based on the request, and receives payments or donations from the voter in exchange for the tickets. In one embodiment, the central location then levies a commission against the payments or donations, and sends the remaining monies to the candidate. The commission can be determined as a fixed rate, variable rate, percentage, or other basis for commission. The commission can be determined dynamically based on ticket price, in one embodiment. In another embodiment, the commission is determined on a staggered basis, such as 5% of the first $100, 4% of the second $100, and 2% of amounts over $200, or other schemes. In another embodiment, the commission is levied against a total amount of funds raised rather than against a particular donation. In other embodiments, a flat fee is levied against the campaign, rather than a commission.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Joao with the ability to track and distribute the donations and commissions as taught by Singh, doing so further allows the leaders of the fundraisers to receive a commission for the funds they raise on a staggered basis [0023].

As per claims 8-12, claims 8-12 recite substantially similar limitations to those found in claims 1-5, respectively.  Therefor claims 8-12 are rejected under the same art and rationale as claims 1-5.  Furthermore, Joao discloses a non-transitory, tangible computer readable medium [0193-0194].
As per claims 15-19, claim 15-19 recite substantially similar limitations to those found in claims 1-5, respectively.  Therefor claims 15-19 are rejected under the same art and rationale as claims 1-5.  Furthermore, Joao discloses a system comprising a processor and memory device [0193-0194].

Claims  6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joao in view of Singh in view of Yankelevich, et al. (US Patent Application Publication 20130197954), “Yankelevich”.

As per claim 6, Joao discloses the fundraising page [0188], however does not expressly disclose the following, Yankelevich, discloses:
further comprising sharing, via an application programming interface, the page as a post to a social media platform. [0028], [0068] The environment 100 can also include additional systems such as admin systems, database systems, storage systems, etc., which are not shown in FIG. 1. Users of the worker systems 106 and customer systems interact with the crowdsourcing management server 104 via an interface 114, 116 or programmatically via an API(s)… In addition, one or more tasks can be published as an advertising campaign that advertises the task along with its description, requirements, rewards, etc. The advertising campaign can be published using the crowdsourcing environment, a blog, a website, a text message, an email message, and a social media site, and/or the like.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Joao with the ability to publish and republish the campaigns on a social media site as taught by Yankelevich, doing so further allows campaign to be published and advertised on social networking sites to solicit workers via social networks [0058].

As per claim 7, Joao discloses the fundraising page [0188], however does not expressly disclose the following, Yankelevich, discloses:
further comprising: determining whether a threshold period of time has expired; and [0075] Based on this analyzing, the crowdsourcing manager 112, at step 2008, creates at least one advertising campaign for the task. The crowdsourcing manager 112, at step 2010, publishes the advertising campaign for access by a set of one or more workers. It should be noted that after a given period of time, which can be defined by the customer, the advertising campaign can be updated with a new reward that can be offered to the workers. Also, the crowdsourcing manager 112 can determine that a given period of time has passed since the advertising campaign has been published and re-publish the advertising campaign to a new set of one or more worker systems. In one embodiment, this new set of one or more worker systems is larger than the previous set of one or more worker systems.
responsive to determining that the threshold period of time has expired, performing an action that causes the post of the page to be more recent than other posts on the social media platform. [0075] Based on this analyzing, the crowdsourcing manager 112, at step 2008, creates at least one advertising campaign for the task. The crowdsourcing manager 112, at step 2010, publishes the advertising campaign for access by a set of one or more workers. It should be noted that after a given period of time, which can be defined by the customer, the advertising campaign can be updated with a new reward that can be offered to the workers. Also, the crowdsourcing manager 112 can determine that a given period of time has passed since the advertising campaign has been published and re-publish the advertising campaign to a new set of one or more worker systems. In one embodiment, this new set of one or more worker systems is larger than the previous set of one or more worker systems.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Joao with the ability to publish and republish the campaigns on a social media site as taught by Yankelevich, doing so further allows campaign to be published and advertised on social networking sites to solicit workers via social networks and re-publish the campaign as needed [0075].
As per claims 13-14, claims 13-14 recite substantially similar limitations to those found in claims 6-7, respectively.  Therefor claims 13-14 are rejected under the same art and rationale as claims 6-7.  Furthermore, Joao discloses a non-transitory, tangible computer readable medium [0193-0194].
As per claim 20, claim 20 recites substantially similar limitations to those found in claims 6-7 combined, respectively.  Therefor claim 20 is rejected under the same art and rationale as claims 6-7.  Furthermore, Joao discloses a system comprising a processor and memory device [0193-0194].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694